DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s amendment of 03 February 2021 further limits independent claims 29 and 33 by reciting that the measurement period of each sensor of the plurality of sensors.  This does not appear to have support in the specification.  The specification appears to merely describe modifying the measurement period of the sensor unit but does not teach that each sensor is modified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 26-29, and 31-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Swope US 2010/0141399 A1.

Swope teaches:
21. (New) A mobile device for controlling a sensor hub and a plurality of sensors, the mobile device comprising: 
a plurality of processors including an application processor [Fig. 2 206] and a communication processor [Fig. 2 radio; applicant’s specification appears to refer to this as a “call processor”]; 
a plurality of sensors [Fig. 2 208, 210, 212, 214, 216, 218, 220, 222]; and 
a sensor hub [Fig. 2 204], 
wherein the application processor is configured to operate in a wake up state or a sleep state based on a user input [Fig. 4 438] and a signal received from the communication processor [para. 0013, “The goal of standby mode is to quickly determine if there is a real signal being received that needs to be processed and to turn on the rest of the radio functions in a timely manner to process that signal.”],
wherein the sensor hub is configured to: 
receive a measured value from at least one sensor of the plurality of sensors [Fig. 4 434], and 
modify a sensor measurement period of the at least one sensor based on the measured value received from the at least one sensor [Fig. 4 428 reduce sampling rates] while the application processor is in the sleep state [Fig. 4 424 enter sleep mode], and wherein the at least one sensor remains active while the application processor is in the sleep state.  [Fig. 4, in sleep mode the sensors are active and operating at reduced sampling rates to conserve power]


Swope teaches:
22. (New) The mobile device of claim 21, 
wherein the sensor hub is a management module for controlling the at least one of the plurality of sensors [Fig. 2]

Swope teaches:
23. (New) The mobile device of claim 21, wherein the sensor hub is further configured to: 
receive state information regarding to the mobile device from the at least one sensor [Fig. 4 410] when the sensor hub is in the wake up state [Fig. 4 402 wake up], the state information being obtained by one of the plurality of sensors [Fig. 4 sensors have sampling rate increased in wake mode and sensor data is acquired to perform “fusion algorithm”]

Swope teaches:
24. (New) The mobile device of claim 21, wherein the sensor hub is further configured to: 
transmit a wake up signal [Fig. 4 402 – wake up] with the measured value to the application processor in response to determining that that the measured value satisfies a predetermined condition [Fig. 4 436 sensor threshold exceeded].

Swope teaches:
26. (New) The mobile device of claim 21, wherein the sensor hub is further configured to: 
receive a wake up signal from the application processor when the application processor is in the wake up state, and modify the sensor measurement period based on a status information regarding to the mobile device, the status information included in the wake up signal [para. 0016, “The sensor controller 204 is controlled by the radio's applications microcontroller 206, also referred to as a radio host microcontroller.”] and para. 0018, “Microcontroller 304 also processes standby input 302 for enabling the standby/sleep mode, a user interface 308 for providing mode control and over-riding gain management, and sensor metrics 314 from an external server. A discussion of each of operating mode follows.”

Swope teaches:
27. (New) The mobile device of claim 26, 
wherein the sensor hub is further configured to: re-modify the sensor measurement period after a predetermined time has elapsed, the predetermined time being determined based on the status information [para. 0025, the absence of sensor alerts puts device into standby mode]

Swope teaches:
28. (New) The mobile device of claim 21, 
wherein the plurality of sensors include at least one of accelerometer, gyroscope sensor, magnetic sensor, barometer sensor, proximity sensor, motion detection sensor, RGB sensor, temperature sensor, or infrared sensor.  [para. 0016, “In this embodiment, the plurality of sensors and transducers includes compass 208, pressure sensor 210, humidity sensor 212, light sensor 214, location/GPS 216, wireless transmit and receive 218, gyroscope 220 and accelerometer 222. Different sensors and transducers may be added and others deleted as best suits the needs of the end user of the device.”]

Swope teaches:
29. (New) A sensor hub for modifying a sensor measurement period, comprising: 
a transceiver [interface between sensor controller 204 and various sensors 210, 212, 214, 216, 218, 220 and 222] configured to receive a measured value [Fig. 4 434] from a plurality of sensors [Fig. 2 sensors 210, 212, 214, 216, 218, 220 and 222], and 
a processor [Fig. 2 204], 
wherein the processor is configured to: 
modify the sensor measurement period of each sensor of the plurality of sensors [Fig. 4 428, para. 0028, “All sensors are at a heightened state of arousal  based on the measured value while an application processor [Fig. 2 206] is in a sleep state [Fig. 4 428],
at least one sensor of the plurality of sensors remaining active while the application processor is in the sleep state. [para. 0022, “During sleep mode, no server functions occur, but in accordance with these embodiments, sensor sampling rates are dropped while sensor sensitivity is enhanced to create a state of sensor arousal.”]

Swope teaches:
31. (New) The sensor hub of claim 29, 
wherein the processor is further configured to: 
re-modify the sensor measurement period after a predetermined time has elapsed, the predetermined time being determined based on a status information included in a wake up signal [para 0025]

Swope teaches:
32. (New) The sensor hub of claim 29, 
wherein the plurality of sensors include at least one of accelerometer, gyroscope sensor, magnetic sensor, barometer sensor, proximity sensor, motion detection sensor, RGB sensor, temperature sensor and infrared sensor.  [para. 0016, “In this embodiment, the plurality of sensors and transducers includes compass 208, pressure sensor 210, humidity sensor 212, light sensor 214, location/GPS 216, wireless transmit 

Swope teaches:
37. (New) The method of claim 33, 
wherein the modifying of the sensor measurement period comprises: receiving a wake up signal from the application processor when the application processor is in the wake up state [para. 0018, “Microcontroller 304 also processes standby input 302 for enabling the standby/sleep mode, a user interface 308 for providing mode control and over-riding gain management, and sensor metrics 314 from an external server. A discussion of each of operating mode follows.”]; and 
re-modifying the sensor measurement period based on a status information regarding to the mobile device, the status information included in the wake up signal [para. 0019, “During wake mode the server acts as a sensor database that contains the TEDS of each sensor, the latest information sent from the radio (such as gain settings, operational status, etc.), and user interface constraints (what the user is allowed to control regarding SED operation).”]

Swope teaches:
33. (New) A method for controlling a mobile device with a sensor hub and a plurality of sensors, the method comprising: 
receiving a measured value from the plurality of sensors [Fig. 4 434]; and 
modifying a sensor measurement period of each sensor of the plurality of sensors based on the measured value [Fig. 4 428] while an application processor [Fig. 2 206] remains in a sleep state [Fig. 4 sampling rates are changed when 206 is asleep], at least one sensor of the plurality of sensors remaining active while the application processor is in the sleep state. [Fig. 4 426, sensors increase sensitivity (gain) while sampling times are reduced during sleep mode]

Swope teaches:
34. (New) The method of claim 33, 
wherein the receiving of the measured value comprises: receiving state information regarding to the mobile device from the plurality of sensors when the sensor hub is in a wake up state, the state information being obtained by at least one sensor of the plurality of sensors [Fig. 4 410, sensor data acquired at faster sampling rate while in wake mode]

	Swope teaches:
35. (New) The method of claim 33, further comprising: 
transmitting the measured value to the application processor, [Fig. 3, sensor data transferred to microcontroller 304]
wherein the transmitting of the measured value to the application processor comprises: transmitting a wake up signal [Fig. 4 402] with the measured value to the application processor in response to determining that that the measured value satisfies a predetermined condition [Fig. 4 436, sensor threshold exceeded triggers wake up and transfer to data].


Swope teaches:
38. (New) The method of claim 33, 
wherein the method further comprises: re-modifying the sensor measurement period after a predetermined time has elapsed, the predetermined time being determined based on a status information included in a wake up signal [Fig. 4 wake up triggered by polling sensors data (status) 436, which then alters sensor sampling rates]

Swope teaches:
39. (New) The method of claim 33, 
wherein the sensor hub is a management module for controlling at least one of the plurality of sensors [Fig. 2 and para. 0015, “The TEDS based cluster 202 includes a sensor controller 204 controlling a plurality of sensors and transducers 208-222.”]

Swope teaches:
40. (New) The method of claim 33, 
wherein the plurality of sensors include at least one of accelerometer, gyroscope sensor, magnetic sensor, barometer sensor, proximity sensor, motion detection sensor, RGB sensor, temperature sensor, or infrared sensor.  [para. 0016, “In this embodiment, the plurality of sensors and transducers includes compass 208, pressure 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 30 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swope US 2010/0141399 A1 in view of Chen et al. US 2011/0077865 A1.

Swope does not teach the following limitation, however, Chen teaches:
25. (New) The mobile device of claim 21, wherein the sensor hub is further configured to: 
differently modify the sensor measurement period of each of the plurality of sensors based on the measured value [para. 0032]

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of those of Swope with those of Chen to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Chen teaches a principle that most power efficient sensors should be awakened first to provide more power efficiency and gives the example of waking 

Chen teaches:
30. (New) The sensor hub of claim 29, 
wherein the processor is further configured to: differently modify the sensor measurement period of each of the plurality of sensors based on the measured value [para. 0032]


Chen teaches:
36. (New) The method of claim 33, 
wherein the method further comprises: differently modifying the sensor measurement period of each of the plurality of sensors based on the measured value [para. 0032]


Response to Arguments
Applicant’s arguments, see remarks, filed 03 February 2021, with respect to the rejection(s) of claim(s) 33-36 and 38-40 under 35 USC 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swope US 2010/0141399 A1.  each sensor’s sampling period is modified.  The Swope reference better teaches that every sensor can have its sampling rate reduced when in a low power state to conserve power.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115